EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Rodriguez- 2/5/21.

The application has been amended as follows: 

1.	(Currently Amended) An electronic device comprising;
a plurality of antennas;
a communication circuit electrically connected to the plurality of antennas;
a connector; and
at least one processor,
wherein the processor: 
performs control to identify whether a wired cable is connected through the connector,
performs communication using at least two antennas corresponding to the connection of the wired cable when the wired cable is connected through the connector, 
updates a reference value based on a connection direction of the wired cable, and
switches the antennas to an active state corresponding to the connection when performance of the electronic device is lower than the reference value, otherwise maintaining the active state of the antennas for a different performance level.

2.	(Original) The electronic device of claim 1, wherein, when the wired cable is connected through the connector, the processor performs control to switch from first-type communication using a first number of antennas to second-type communication using a second number of antennas among the plurality of antennas, and the second number of antennas includes a larger number of antennas than the first number of antennas.

3.	(Original) The electronic device of claim 1, wherein, when the wired cable is connected through the connector, the processor determines whether to switch a communication type using multiple antennas corresponding to the connection of the wired cable, based on at least one of whether data is transmitted through the wired cable and whether communication using multiple antennas is supported in a serving frequency band of the electronic device, and when it is determined to switch the communication type using multiple antennas corresponding to the connection of the wired cable, switches antennas corresponding to the communication type using multiple antennas among the plurality of antennas to an active state.

4.	(Original) The electronic device of claim 1, wherein the wired cable includes a Universal Serial Bus (USB) cable.

5.	(Original) The electronic device of claim 1, wherein, when the wired cable is connected through the connector, the processor updates a reference value for switching a communication type using multiple antennas, and when it is determined to switch a communication type using multiple antennas corresponding to the connection of the wired cable, based on wireless communication performance of the electronic device and the updated reference value, switches antennas corresponding to the communication type using the multiple antennas among the plurality of antennas to an active state.

6.	(Previously Presented) The electronic device of claim 5, wherein the processor determines whether to update the reference value, based on at least one of whether data is transmitted through the wired cable and whether communication using multiple antennas is supported in a serving frequency band of the electronic device, and when it is determined to update the reference value, updates the reference value for switching the communication type using multiple antennas based on the connection of the wired cable.

7.	(Original) The electronic device of claim 1, wherein the processor selects a communication type using multiple antennas corresponding to the connection of the wired cable based on at least one of a remaining charge of a battery of the electronic device and a quality of service required by the electronic device.



identifying whether a wired cable is connected through a connector of the electronic device; [[and]]
when the wired cable is connected through the connector, performing communication using multiple antennas corresponding to [[the]]a connection of the wired cable;
updating a reference value based on a connection direction of the wired cable; and
switching the antennas to an active state corresponding to the connection when performance of the electronic device is lower than the reference value, otherwise maintaining the active state of the antennas for a different performance level.

10.	(Original) The method of claim 9, wherein the performing of the communication using the multiple antennas comprises, when the wired cable is connected through the connector, switching from first-type communication using a first number of antennas to second-type communication using a second number of antennas among a plurality of antennas electrically connected to the electronic device, and the second number of antennas includes a larger number of antennas than the first number of antennas.

11.	(Original) The method of claim 9, wherein the performing of the communication using the multiple antennas comprises:

when it is determined to switch the communication type using multiple antennas corresponding to the connection of the wired cable, performing communication using multiple antennas corresponding to the connection of the wired cable.

12.	(Original) The method of claim 9, wherein the wired cable includes a Universal Serial Bus (USB) cable.

13.	(Original) The method of claim 9, wherein the performing of the communication using the multiple antennas comprises:
when the wired cable is connected through connector, updating a reference value for switching a communication type using multiple antennas;
determining whether to switch a communication type using multiple antennas corresponding to the connection of the wired cable based on wireless communication performance of the electronic device and the updated reference value; and
when it is determined to switch the communication type using the multiple antennas, performing the communication using the multiple antennas corresponding to the connection of the wired cable.


determining whether to update the reference value based on at least one of whether data is transmitted through the connection of the wired cable and whether communication using multiple antennas is supported in a serving frequency band of the electronic device; and
when it is determined to update the reference value, updating the reference value for switching the communication type using multiple antennas based on the connection of the wired cable.
15.	(Previously Presented) The method of claim 9, wherein the performing of the communication using the multiple antennas comprises:
when the wired cable is connected through the connector, selecting a communication type using multiple antennas corresponding to the connection of the wired cable based on at least one of a remaining charge of a battery of the electronic device and a quality of service required by the electronic device; and
performing the communication using the multiple antennas corresponding to the communication type using the multiple antennas.

a plurality of antennas;
a communication circuit connected to the plurality of antennas;
a connector; and
at least one processor, wherein the processor configured to: 
identify whether a wired cable is connected through the connector, [[and]] 
perform, in response to identifying that the wired cable is connected through the connector, communication using multiple antennas corresponding to the connection of the wired cable based on a connection direction of the wired cable,
update a reference value based on the connection direction, and
switch the antennas to an active state corresponding to the connection when performance of the electronic device is lower than the reference value, otherwise maintaining the active state of the antennas for a different performance level.

17.	(Previously Presented) The electronic device of claim 16, wherein the processor configured to detect, in a state that the wired cable includes a Universal Serial Bus (USB) cable, the connection direction based on voltages applied to pins CC1 and CC2 of the connector associated with the USB cable.

18.	(Previously Presented) The electronic device of claim 16, wherein the processor configured to: 

maintain, in a state that the wired cable is connected in a second direction through the connector, a communication type using at least one antenna.

19. 	(Previously Presented) The electronic device of claim 16, wherein the processor configured to differently update a reference value for switching a communication type using multiple antennas corresponding to the connection of the wired cable in accordance with the connection direction of the wired cable.

20.	(Previously Presented) The electronic device of claim 16, wherein the processor configured to: 
determine whether to update a reference value based on at least one of whether data is transmitted through the wired cable and whether communication using multiple antennas is supported in a serving frequency band of the electronic device, and 
update, in response to identifying that the reference value is determined to be updated, the reference value for switching a communication type using multiple antennas based on the connection of the wired cable.



Allowable Subject Matter
	Claims 1-20 are allowed.

("20120142296","20140256247","20140273856","20140364064","20150234763", "20160037291", "20160141746").  The following is an examiner’s statement of reasons for allowance:  After performing an updated search, the following is allowable subject matter:
a plurality of antennas;
a communication circuit connected to the plurality of antennas;
a connector; and
at least one processor, wherein the processor configured to: 
identify whether a wired cable is connected through the connector, [[and]] 
perform, in response to identifying that the wired cable is connected through the connector, communication using multiple antennas corresponding to the connection of the wired cable based on a connection direction of the wired cable,
update a reference value based on the connection direction, and
switch the antennas to an active state corresponding to the connection when performance of the electronic device is lower than the reference value, otherwise maintaining the active state of the antennas for a different performance level.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.

/ANKUR JAIN/           Primary Examiner, Art Unit 2649